Isbell, J.
On the part of the appellants, it is urged that so much of their replication as sets up that defendant was engaged in business as an adult, and that plaintiffs had good reason to believe him capable of contracting, remaining un-responded to, must be taken to be true, and that the court erred in finding against it. On the part of appellees, we understand it to be admitted, that this must be taken as true, but it is urged that this much of the replication tendered an immaterial issue; that the true interpretation of the statute is, that an infant may have, until he arrives at majority, and a reasonable time thereafter, to disaffirm his contracts; and it appearing, that the party is still a minor, no recovery could be had against him. The statute referred to, is in the following words: “Section 1488. A minor is bound, not only by contracts for necessaries, but also by his other contracts, unless he disaffirms them within a reasonable time after he attains his majority, and restores to the other party *382all money or property received by bim by virtue of tbe contract, and remaining within his control at any time after his attaining his majority.
“ Section 1489. No contract can be thus disaffirmed, in cases where on account of the minor’s own misrepresentations as to his majority, or from his having engaged in business as an adult, the other party had good reason to believe the minor capable of contracting.”
This statute, in our opinion, will not bear the construction contended for. The cases enumerated in section 1489, we regard, as clearly exceptions to those contracts which may be thus disaffirmed. Entertaining this view, the issue was material; and it was, therefore, error to find against it, thus tendered, and not joined in by the pleadings.
Judgment reversed.